TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00132-CV




Phillip Krumnow, Jr., Individually and as Trustee of the Krumnow Family Trust,
Appellant

v.

Norman Cora Withem and Bettie Lanelle Mendenhall, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 215,183-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The appellant’s brief in this cause is overdue.  It was due to be filed on or before
June 11, 2010.  When no brief was filed, this Court sent a notice of late brief.  Appellant’s counsel
responded by letter and stated that the parties were circulating a proposed settlement that depended
on sale of a property.  If the sale did not go through by October 30, 2010, the appeal would move
forward.  Having received no status update or brief by that date, this Court sent a second notice of
late brief on November 8, 2010, cautioning that if no appellant’s brief or satisfactory explanation for
the lateness of appellant’s brief was filed by November 18, 2010, the appeal could be dismissed.  No
brief, explanation, or other response has been filed by any party.

                        This appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a).
 
 
                                                                                                                                                            
                                                                        David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 8, 2010